      Case 1:19-cr-00131-PAE Document 721 Filed 03/11/21 Page 1 of 5




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(
----------------------------------                  X


UNITED STATES OF AMERICA
                                                          CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                          MONEY JUDGMENT
DWAYNE ANTHONY CONLEY,
  a/k/a "Taquan Rashad,"                                  S9 19 Cr. 131 (PAE)
  a/k/a "Q/'
  a/k/a "Pops,"

                        Defendant.
----------------------------------                  X


               WHEREAS, on or about March 11, 2021, DWAYNE ANTHONY CONLEY, a/k/a

"Taquan Rashad," a/le/a "Q," a/k/a "Pops," (the "Defendant") was charged in a two-count

superseding information, S9 19 Cr. 131 (PAE) (the "Superseding Information"), with conspiring

to violate the Travel Act, in violation of Title 18, United States Code, Section 371 (Count One);

and coercion and enticement, in violation of Title 18, United States Code, Sections 2422(a) and 2

(Count Two);

               WHEREAS, the Superseding Information included a forfeiture allegation as to

Count One of the Superseding Information, seeking forfeiture to the United States, pursuant to

Title 18, United States Code, Section 981(a)(l)(C), and Title 28, United States Code, Section 2461,

of any propetty, real or personal, which constitutes or is derived from proceeds traceable to the

commission of the offense charged in Count One of the Superseding Information, including but

not limited to a sum of money in United States currency representing the proceeds traceable to the

commission of the offense charged in Count One of the Superseding Information that the

Defendant personally obtained;

               WHEREAS, the Superseding Information included a forfeiture allegation as to

Count Two of the Superseding Information, seeking forfeiture to the United States, pursuant to
      Case 1:19-cr-00131-PAE Document 721 Filed 03/11/21 Page 2 of 5




Title 18, United States Code, Section 2428, of any and all prope1ty, real and personal, constituting

or derived from proceeds obtained, directly or indirectly, as a result of the offense charged in Count

Two of the Superseding Information; and any and all property, real or personal, that was used or

intended to be used to commit or facilitate the commission of the offense charged in Count Two

of the Superseding Information, including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the commission of the offense charged

in Count Two of the Superseding Information that the Defendant personally obtained;

               WHEREAS, on or about March 11, 2021, the Defendant pleaded guilty to Counts

One and Two of the Superseding Information, pursuant to a plea agreement with the Government,

wherein the Defendant admitted the forfeiture allegation with respect to Counts One and Two of

the Superseding Information and agreed to forfeit, pursuant to Title 18, United States Code,

Sections 98l(a)(l)(C) and 2428, and Title 28, United States Code, Section 246l(c), a sum of

money equal to $2,000 in United States currency, representing proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Superseding Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $2,000 in United States currency representing the amount of proceeds traceable to the

offenses charged in Counts One and Two of the Superseding Information that the Defendant

personally obtained; and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Superseding Information that the Defendant personally obtained cannot be located upon the

exercise of due diligence.
     Case 1:19-cr-00131-PAE Document 721 Filed 03/11/21 Page 3 of 5




              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Benjamin Woodside Schrier, of counsel, and the Defendant, and his counsel, Samuel

Gregory, Esq., and Zachary Taylor, Esq., that:

               1.     As a result of the offenses charged in Counts One and Two of the

Superseding Infmmation, to which the Defendant pleaded guilty, a money judgment in the amount

of $2,000 in United States currency (the "Money Judgment"), representing the amount of proceeds

traceable to the offenses charged in Counts One and Two of the Superseding Information that the

Defendant personally obtained, shall be entered against the Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, DWAYNE

ANTHONY CONLEY, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007, and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited propetty.
    Case 1:19-cr-00131-PAE Document 721 Filed 03/11/21 Page 4 of 5




               5.     Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate,

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents, and the issuance of subpoenas.

               7.     The Comt shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chiefofthe Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.
      Case 1:19-cr-00131-PAE Document 721 Filed 03/11/21 Page 5 of 5




                  9.    The signature page of this Consent Preliminary Orde1· of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an odginal

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By:     tt-~1t~
       BENJAMIN WOODSIDE SCHRIER
                                                                    03/10/2021
                                                                    DATE
       Assistant United States Attorney
       One St. Andrew's Plaza
       New Yark, NY 10007
       (212) 637-1062

DWAYNE ANTHONY CONLEY

By:                                                                  3 - I \ - 61. bJ-. l
                                                                    DATE

By:                                                                      4? "I I ... 1.... <YI-\
       SAMUEL GREGORY, ESQ,                                         DATE
       Attorney for Defendant
       Law Offices of Samuel Gregory, P.C,
       225 Broadway, Suite 1203
       New     · , NY 10007

By:
            HA YT YLO ,ESQ.
       Attorney for Defendant
       Taylor & Cohen LLP
       305 Broadway, 7th Floor
       New York, NY 10007

SO ORDERED:
       n--··,1, f:A ,
         vv}._
HONORABLE PAUL A. N(liEL   YER
UNITED STATES DISTRICT JUDGE
